Order entered January 8, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00564-CR

                             ARES WENDELL HIATT, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-80604-2018

                                             ORDER
       Appellant, who was convicted of aggravated sexual assault of a child under the age of six

years, filed his brief on December 20, 2019. In his brief, appellant identifies the child victim and

another child by name. This Court does not allow a party to file a brief that discloses the names

of child victims, child witnesses, or any other children discussed or identified at trial in an

aggravated sexual assault case. See TEX. R. APP. P. 9.10(b) (“Unless a court orders otherwise, an

electronic or paper filing with the court, including the contents of any appendices, must not

contain sensitive data.”), id. 9.10(a)(3) (“Sensitive Data Defined. Sensitive data consists of . . . a

birth date, a home address, and the name of any person who was a minor at the time the offense

was committed.”). Accordingly, we STRIKE appellant’s brief.
       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies any child victim and any other child (including witnesses) either generically

(for example, “victim” or “victim’s younger sister”) or by initials only, including when quoting

relevant portions of the record, giving a statement of the case, or attaching an appendix.

       We DIRECT the Clerk to send copies of this order to Malcolm Miranda and the Collin

County District Attorney.




                                                     /s/     ROBERT D. BURNS, III
                                                             CHIEF JUSTICE